DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, claim 1 sets forth a coating comprising YAG and YAP. Claim 2 sets forth the coating further comprising layer of YAG and a layer of YAP. From the specification it appears that these layers of YAG and YAP of claim 2 are the same as the YAG and YAP claimed in claim 1.  However proper antecedent basis is not used as the layers of claim 2 do not refer to the YAG and YAP of claim 1.  Further ambiguity comes from the term “further comprising”; Are these layers of YAG and YAP of claim 2 different or separate embodiments from the YAG and YAP set forth in parent claim 1? Proper antecedent basis should be used when referring to limitations already presented. 
	

Claim 3 also sets forth a layer of a mixed phase of YAG and YAP.  Is this a layer comprising mixture of phases of YAG and YAP? Or does the layer comprise a phase that is a mixture of YAG and YAP. It is unclear if YAG and YAP are supposed to form a single phase, or if they are a layer comprising discrete phases of YAG and YAP. 

Claim 8 sets forth a layer of a mixed phase of YAP and YSZ.  Is this a layer comprising mixture of phases of YAP and YSZ? Or does the layer comprise a single phase that is a mixture of YAP and YSZ. It is unclear if YAP and YSZ are supposed to form a single phase, or if they are a layer comprising discrete phases of YAP and YSZ. 

In regards to claim 9, the claim depends from claims 6 and 3, which set forth a layer of YAG upon a layer of a mixed phase of YAG and YAP. Claim 9 sets forth a further layer of mixed phase of YAP and YAM.  It is unclear where in relationship to the layer of YAG and the layer of a mixed phase of YAG and YAP and the substrate, this new layer in claim 9 is located. 


In regards to claim 10, the claims sets forth Yttrium monoclinic garnet YMG and yttrium perovskite garnet YPG, the examiner is not familiar with these crystal formations and could not find reference to these formations in the prior art.  The specification does not show examples of such compositions.  Can the applicant provide support showing what chemical formulations would encompass YMG or YPG.  

Claim 13 sets forth a layer of a mixed phase of YAM and YSZ.  Is this a layer comprising mixture of phases of YAM and YSZ? Or does the layer comprise a single phase that is a mixture of YAM and YSZ. It is unclear if YAM and YSZ are supposed to form a single phase, or if they are a layer comprising discrete phases of YAM and YSZ. 

Claim 17 sets forth a layer of a mixed phase of YAM and YAP.  Is this a layer comprising mixture of phases of YAM and YAP? Or does the layer comprise a single phase that is a mixture of YAM and YAP. It is unclear if YAM and YAP are supposed to form a single phase, or if they are a layer comprising discrete phases of YAM and YAP. 


Further in regards to Claim 18, the claim sets forth a layer of a mixed phase of YAM and YSZ.  Is this a layer comprising mixture of phases of YAM and YSZ? Or does the layer comprise a single phase that is a mixture of YAM and YSZ. It is unclear if YAM and YSZ are supposed to form a single phase, or if they are a layer comprising discrete phases of YAM and YSZ. 

In regards to claim 20, the claim sets forth a layer of a mixed phase of YAP and YAM. It is unclear where in relationship to the stacked layers of claims 14 and 20, the mixed phase of YAP and YAM layer is located. 
Further in regards to claim 20, the claim sets forth a layer of a mixed phase of YAM and YAP.  Is this a layer comprising mixture of phases of YAM and YAP? Or does the layer comprise a single phase that is a mixture of YAM and YAP. It is unclear if YAM and YAP are supposed to form a single phase, or if they are a layer comprising discrete phases of YAM and YAP. 
Claims 4-13 are rejected fore being dependent upon a base rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gell et al. (WO 2013/163058).
Gell et al. teach a thermal barrier coating that includes a YAG-based ceramic prepared by a solution precursor plasma spray method deposited on a substrate ([0039]). In Sample III-A the as sprayed SPPS YAG contains mainly YAG phase with very small amounts of YAM and YAP ([0094]).  The YAM and YAP phases interspersed within the YAG coating read on the claimed coating.
 

Claim(s) 1, 3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 2009/0169914). 
Regarding claim 1, 3, 11 Fu et al. teach a thermal barrier coating system 12 that is resistant to CMAS infiltration ([0015]) as seen in Figure 1 and reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The system comprises a TBC top layer 28 which comprises a rare earth aluminate containing material, where exemplary single phase rare earth aluminates include Re3Al5O12 ([0018] with Y3Al5O12 (YAG) taught in [0021]). Fu et al. teach that the rare earth aluminate containing TBC top layer may include a rare earth aluminate compound and rare earth oxide where rare earth is yttrium [0020]). Fu et al. teach that the rare earth aluminate containing TBC top layer can include a mixture of two or more rare earth aluminate compounds ([0020], and shows in Figure 2 a schematic Re2O3-Al2O3 phase diagram illustrating the representative rare earth aluminate containing materials ([0018] and Figure 2). The exemplified two phases include 2:1+P P+G and G plus alumina where P is perovskite (YAP) and G is Garnet or YAG and 2:1 is YAM (Y4Al2O9)
The TBC inner layer 26 of Fu et al. which comprises YSZ ([0017]) reads on the claimed YSZ  layer of claim 11. 

Fu et al. thus teach a structure comprising the following structures:
Substrate/YSZ/YAG+YAP
substrate/YSZ/YSZ+YAG+YAP/YAG +YAP 
substrate/YSZ/YSZ+YAG/YAG
substrate/YSZ/YSZ+YAM+YAP/YAM+YAP
Regarding claim 5, as no gradient is claimed and FU et al. teach a single layer, the deposited layer is expected to have consistent ratio of YAG and YAP. It is noted that no gradient is claimed. So consistent is interpreted to mean present. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2009/0169914) in view of Meschter et al. (US 2006/0154093)
As described above, Fu et al. thus teach a structure comprising the following structures:
Substrate/YSZ/YAG+YAP
substrate/YSZ/YSZ+YAG+YAP/YAG +YAP 
substrate/YSZ/YSZ+YAG/YAG
substrate/YSZ/YSZ+YAM+YAP/YAM+YAP
Fu et al. fail to teach the structures of claims 2 and 14 where a layer of Yap is between the layer of YAG and the substrate. 
Meschter et al. teach in the same art of protecting turbine components that An article comprising a substrate and a plurality of coating units disposed over the substrate is provided. Embodiments of the present invention introduce redundancy to enhance the robustness of a coating system. Multiple protective coating units are disposed over a substrate so that failure of one of the coating units will be far less likely to subject the substrate to direct risk of exposure to the environment. Failure of an outer coating unit merely exposes a pristine protective coating unit, rather than the substrate or a less protective coating layer. 
It would have been obvious to one of ordinary skill in the art at the time of the present invention to introduce redundancy in to the coatings of Fu et al. so that if one unit were to fail a second coating system would be present there underneath. 
The obvious structure would be:

sub/(YSZ/YSZ+YAG+YAP/YAG +YAP) / (YSZ/YSZ+YAG+YAP/YAG +YAP)…
substrate/(YSZ/YSZ+YAG/YAG) / (YSZ/YSZ+YAG/YAG)
substrate/(YSZ/YSZ+YAM+YAP/YAM+YAP)(YSZ/YSZ+YAM+YAP/YAM+YAP)

As seen in these repeated layers there will be a layer comprising YAP between the substrate and a layer comprising YAG. 

Allowable Subject Matter
Claims 4, 9, 10, 12, 13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jordan et al. US (2016/0257618) teach YAG with YAM and YAP and is similar to the WO 2013163058 reference applied in the rejection above. 
Feist et al. (US 2011/0236657) teach thermal barrier coatings comprising YAM or YAP or YAG however does not teach or render obvious a composite coting or multilayer coating system comprising YAG and YAP. 
Lee et al. (US 2008/0008839) teach a thermal barrier coating system for a turbine component ([0011]) as seen in Figure 1 reproduced below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 The coatings comprise a bond coat 20 and an oxidation barrier coating comprising Yttrium Aluminum Garnet (YAG) disposed on a bond coat.  Upon the YAG layer is deposited a top coat 40 of LaPO4 (lanthanum phosphate). Lee et al. fail to teach or render obvious perovskite YAP materials. 
.
Sun et al. (US 2014/0377504) teach protective coatings on substrates comprising YAG and YAM (abstract) as well as multiple layer structures which include YSZ and . 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






JCL
/JONATHAN C LANGMAN/           Primary Examiner, Art Unit 1784